Title: To James Madison from David Howell, 26 November 1810
From: Howell, David
To: Madison, James


(Confidential)
Sir,
Providence Nov: 26. 1810.
After prevailing on the late Judge Cushing to retain his office for several years, under the failure of his powers, lest a Republican Should succeed him, the Federalists have had the address to unite with that Fraction of the Republican party in this State, which is inimical to Governor Fenner & his Friends, in recommending Asher Robbins, Esquire, of Newport, in this State, to succeed him.
I am of opinion that the slender condition of Mr Robbins’s health would illy comport with the arduous duties of that office; & that other & Stronger objections might be found in his political character, as a Monarchist, &c. & in his moral ch⟨a⟩racter as a Speculator &c. and that, in his conduct & exhibitions as a Lawyer, have not been found Specimens of that candour, & of those legal Talents, which are required in a judge.
I hope I shall be excused in adding a Suggestion that the present District Judge in this State, (having been previously District Attorney for several years,) has laboriously & with credit discharged the duties of his present office, (to which he was named by the late President) & endeavoured to avoid the active Scenes of party, & is, in my opinion, on every ground of pretensions, more worthy of this promotion than Mr Robbins.
I have expected that the Hon: J Q. Adams, or some other Gentleman in whose character & good attachments confidence could be placed, would be called to succeed Mr Cushing.
It is expected that Governor Fenner will write you on this Subject, & that time will be allowed for advice from all quarters. As one mean of increasing your confidence in our most excellent ⟨Go⟩vernor I have enclosed the republican re⟨so⟩lutions passed in this Town Feby. 6. 1809. Our Ticket for General Officers last April, which prevailed, is also enclosed—And I shall only add, as proof that Governor Fenners Friends have the ascendancy, that my only Son was elected by our Legislature at their late Session, as Senator in Congress for six years commencing next March. In him you will find a close Friend to your person, & a most zealous Supporter of your administration. I have the Honor to be with the most respectful Con[s]ideration sir, Your Obedt. Servant
David Howell
